 1   PHILLIP A. TALBERT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     ELIZABETH FIRER
 5   Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
           San Francisco, CA 94105
 7         Telephone: 415-977-8937
 8         Facsimile: 415-744-0134
           E-Mail: Elizabeth.Firer@ssa.gov
 9
10   Attorneys for Defendant
11
12                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
13
                                          SACRAMENTO DIVISION
14
15
     CATHERINE H. SANCHEZ,                               )     No. 2:18-cv-00066 EFB
16                                                       )
             Plaintiff,                                  )     STIPULATION FOR VOLUNTARY
17                                                       )     REMAND PURSUANT TO SENTENCE
18                   v.                                  )     FOUR OF 42 U.S.C. § 405(g) AND FOR
                                                         )     ENTRY OF JUDGMENT
19   NANCY A. BERRYILL,                                  )
     Acting Commissioner of Social Security,             )
20
                                                         )
21           Defendant.                                  )
                                                         )
22
23
24           IT IS HEREBY STIPULATED, by and between Catherine H. Sanchez (Plaintiff) and
25   Nancy A. Berryhill, Acting Commissioner of Social Security (Defendant), through their
26   respective counsel of record, that this action be remanded for further administrative action
27   pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will remand
28

     Stipulation for Voluntary Remand, No. 2:18-cv-00066 EFB

                                                         -1-
 1   the case to an administrative law judge (ALJ) for a new decision correcting the errors Plaintiff
 2   raised on district court appeal.
 3           The parties further request that the Clerk of the Court be directed to enter final judgment
 4   in favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 5   DATE: November 20, 2018                                   Respectfully submitted,
 6
                                                               PHILLIP A. TALBERT
 7                                                             United States Attorney

 8                                                             /s/ Elizabeth Firer
                                                               ELIZABETH FIRER
 9                                                             Special Assistant United States Attorney
10
     DATE: November 20, 2018                                   Respectfully submitted,
11
                                                               /s/Jared Walker
12                                                             JARED WALKER
13                                                             Attorney for Plaintiff
                                                               *by email authorization, November 20, 2018
14
15                                                    ORDER
16
17           IT IS SO ORDERED.

18   DATED: November 26, 2018.
19
20
21
22
23
24
25
26
27
28

     Stipulation for Voluntary Remand, No. 2:18-cv-00066 EFB

                                                         -2-
